DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 02/12/2022, in response to claims 1-5, 7-16, and 18-20 rejection from the non-final office action (11/12/2021), by amending claims 1 and 11 is entered and will be addressed below.

Election/Restrictions
Claims 6 and 17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species B-F, there being no allowable generic or linking claim.

Claim interpretations
The newly added limitation “wherein a number of the mask units corresponds to a number of columns of display panels to be evaporated, each column of display panels comprises a plurality of display panels“ the product made by the apparatus, the display panels, is not part of the apparatus and does not have weight in the apparatus claim.

As the display panels are made after deposition, the processing after deposition determined the display panels. Such after processing is/are another processing apparatus not even related to the claimed apparatus.

The “wherein any two adjacent sub-vapor deposition regions are spaced disposed” of claims 2 and 13, and “wherein the buffer regions and the vapor deposition region are spaced disposed” of claim 7, the space between these regions can be either larger, the same, or smaller than the spacing between the holes within the (sub-)vapor deposition regions.

The “sub-vapor deposition regions” of claims 1 and 12, “an effective vapor deposition region” and “virtual vapor deposition region” of claims 5 and 16, Applicants’ claim nor Specification define the requirement (such as hole distribution, density, etc.), therefore, these regions are considered as abstract concept of regions, as long as each regions satisfy other requirement (“the effective vapor deposition regions correspond to the positions of the open areas, at least the effective vapor deposition regions and the virtual vapor deposition regions are provided with a plurality of first holes” of claim 5).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 7-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added limitation ““wherein a number of the mask units corresponds to a number of columns of display panels to be evaporated, each column of display panels comprises a plurality of display panels“ of claims 1 and 11 does not have support in Applicants’ Specification.
Applicants’ Specification describes “if four columns of display panels need to be deposited (each column includes a plurality of display panels), then four mask units 21 are required”, ([0049]). There is no description of evaporating these display panels.

Dependent claims 2-7, 7-9, 11-16, and 18-20 are also rejected under USC 112(a) at least due to dependency to rejected claims 1 and 11, respectively.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 20080018236, hereafter ‘236), in view of Obata et al. (US 20170092862, hereafter ‘862).
‘236 teaches some limitations of:
Claim 1: a multiple luminescent area deposition mask as shown in FIG. 7 or 11 ([0070]), 7 mask area ([0039], the claimed “A mask, comprising”): 
8 mask frame ([0040], the claimed “a frame”);
Particular examples will be described below in reference to drawings. As shown in FIG. 6, a mask member (upper mask member) having a desired pattern of openings corresponding to luminescent pixels in almost the entire surface of the portion other than the margin used for fixing to the frame (hereinafter the portion is called the deposition mask utilization area) and a mask member (lower mask member) having an opening larger than the luminescent area are overlaid on each other to obtain the deposition mask of this invention in which the upper mask member has the effective openings not masked by the lower mask member and the dummy openings masked by the lower mask member ([0067], description applicable to Fig. 7, and Fig. 7 shows cross bars as shielding body, the claimed “a shielding body comprising a first shielding strip arranged along a first direction and a second shielding strip arranged along a second direction, wherein the first shielding strip and the second shielding strip are disposed to intersect each other, wherein ends of the first shielding strips and ends of the second shielding strips are fixed on the frame, wherein the first shielding strip and the second shielding strip are intersected to form a plurality of open areas in an array arrangement”, see Fig. 11 for cross bars 23); 

in the case where the frame partially or perfectly covers some or all of the dummy openings, it is preferred to design based on the aforesaid same concept as employed for letting the lower mask member cover the dummy openings ([0072]), it is preferred that the ratio of the average area of effective openings (area of all effective openings/number of effective openings) and the average area of dummy openings (area of all dummy openings/number of dummy openings) (hereinafter the ratio is called the opening ratio) is in a range from 50 to 200%. A more preferred range is from 80 to 125%. If openings as wide as possible are formed in the deposition mask utilization area and the opening ratio is made closer to 100%, then the expansion and contraction of the mask member as tensioned can be easily calculated, and furthermore shape integrity, the precision of fixing to the frame and the precision of patterning can be improved ([0073], Figs. 8-10 various dummy opening 14 arrangement, the claimed “the mask units further comprising two buffer regions, positioned on one side of two sides of the vapor deposition region”);
the deposited substrate can be cut into various display panels by the downstream processing apparatus (the claimed “wherein a number of the mask units corresponds to a number of columns of display panels to be evaporated, each column of display panels comprises a plurality of display panels“).  
Claim 11: a multiple luminescent area deposition mask as shown in FIG. 7 or 11 ([0070]), 7 mask area ([0039], the claimed “A mask, comprising”): 
8 mask frame ([0040], the claimed “a frame”);
Particular examples will be described below in reference to drawings. As shown in FIG. 6, a mask member (upper mask member) having a desired pattern of openings corresponding to luminescent pixels in almost the entire surface of the portion other than the margin used for fixing to the frame (hereinafter the portion is called the deposition mask utilization area) and a mask member (lower mask member) having an opening larger than the luminescent area are overlaid on each other to obtain the deposition mask of this invention in which the upper mask member has the effective openings not masked by the lower mask member and the dummy openings masked by the lower mask member ([0067], description applicable to Fig. 7, and Fig. 7 shows cross bars as shielding body, the claimed “a shielding body comprising a first shielding strip arranged along a first direction and a second shielding strip arranged along a second direction, wherein the first shielding strip and the second shielding strip are disposed to intersect each other, wherein ends of the first shielding strips and ends of the second shielding strips are fixed on the frame, wherein the first shielding strip and the second shielding strip are intersected to form a plurality of open areas in an array arrangement”, see Fig. 11 for cross bars 23); 
The upper mask member 7 is the claimed “and a mask substrate comprising a mask unit, both ends of the mask unit fixed on the frame, the mask unit disposed on the 
the deposited substrate can be cut into various display panels by the downstream processing apparatus (the claimed “wherein a number of the mask units corresponds to a number of columns of display panels to be evaporated, each column of display panels comprises a plurality of display panels“).  


‘246 teaches one shielding strip in each direction and one single upper mask member 7, but does not teach a plurality of shielding strips and a plurality of mask units. ‘246 does not teach the other limitations of:
Claim 1: (a shielding body comprising) a plurality of first shielding strips arranged along a first direction and a plurality of second shielding strips arranged along a second direction, wherein the first shielding strips and the second shielding strips are disposed to intersect each other, wherein ends of the first shielding strips and ends of the second shielding strips are fixed on the frame, wherein the first shielding strips and the second shielding strips are intersected (to form a plurality of open areas in an array arrangement),
(a mask substrate) comprising a plurality of mask units, both ends of the mask units fixed on the frame, the mask units disposed on the shielding body and comprising a vapor deposition region corresponding to a row or a column of the open areas, (a position of each of the open areas corresponding to a position of a display region of a 
 Claim 11: (a shielding body comprising) a plurality of first shielding strips arranged along a first direction and a plurality of second shielding strips arranged along a second direction, wherein the first shielding strips and the second shielding strips are disposed to intersect each other, wherein ends of the first shielding strips and ends of the second shielding strips are fixed on the frame, wherein the first shielding strips and the second shielding strips are intersected (to form a plurality of open areas in an array arrangement).

‘862 is an analogous art in the field of METHOD FOR STRETCHING VAPOR DEPOSITION MASK, METHOD FOR PRODUCING FRAME-EQUIPPED VAPOR DEPOSITION MASK, METHOD FOR PRODUCING ORGANIC SEMICONDUCTOR ELEMENT, AND STRETCHING APPARATUS (title). ‘862 teaches that as shown in FIGS. 17(a) to 17(c), the frame 60 in which reinforcement frames 65 and the like are provided in the region of the through hole may be used so as not to disturb exposure of the openings 25 of the resin mask 20 constituting the vapor deposition mask 100. To provide the reinforcement frames 65 enables the frame 60 and the vapor deposition mask 100 to be fixed to each other using the relevant reinforcement frames 65 ([0131]), FIG. 16 is an elevation view of the frame-equipped multiple-attached vapor deposition mask 200 in which a plurality of vapor deposition masks 100 are arranged and fixed to 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have duplicated the number of cross bars 23 at the lower mask member 7 and separate the upper mask member 7 into a plurality of mask strips 100 exactly the same as Applicants’ mask units 21, as taught by ‘862, for the purpose of excellent precision, as taught by ‘862 ([0014]) and/or for duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

In case Applicants argue that ‘236 does not teach the newly added limitations of “wherein a number of the mask units corresponds to a number of columns of display panels to be evaporated, each column of display panels comprises a plurality of display panels“, the plurality of mask strips 100 of ‘862 clearly have the same apparatus/mask strip structure and clearly has the same capability.


Claims 2 and 13: the hole patterns of the upper mask member 7 includes space between each sub-vapor deposition regions (the claimed “wherein any two adjacent sub-vapor deposition regions are spaced disposed”, note Fig. 16 of ‘862 teaches a larger separation between each group of holes of sub-vapor deposition regions).  
Claims 7-8 and 19-20: Fig. 8-10 shows dummy openings 14/15 are spaced from the effective opening region 13 with larger or equal spacing (the claimed “wherein the buffer regions and the vapor deposition region are spaced disposed” of claims 7 and 19, and “wherein the buffer regions are provided with a plurality of second holes” of claims 8 and 20).  
Claim 12: Fig. 7 shows the openings 10 of the lower mask member 7 corresponds to some openings of the upper mask member 7 (the claimed “wherein the vapor deposition region comprising a plurality of sub-vapor deposition regions corresponding to the positions of the open areas”).
Claim 18: Figs. 8-10 various dummy opening 14 arrangement (the claimed “wherein the mask unit further comprising two buffer regions poisoned on one side of two sides of the vapor deposition region”).  


The combination of ‘589 and ‘862 further teaches the limitations of:
Claims 3 and 14: assistance frames 65 of ‘862 having the same width, which is the spacing between sub-vapor deposition regions of the combination (the claimed “wherein a spacing between any two adjacent sub-vapor deposition regions is same”). 

Claim 9: Fig. 7 of ‘236 shows cross bar is integrally formed, ‘862 also teaches that The frame 60 in which the reinforcement frames 65 are provided may be obtained, for example, by integrally forming the body part of the frame 60 and the reinforcement frames 65 of the frame 60 ([0137], the claimed “wherein the first shielding strips and the second shielding strips are integrally formed”).  
Claim 10: Fig. 7 of ‘236 shows the holes 10 of the lower mask member 7 having the same size, Fig. 16 of ‘862 also shows each group of holes having the same size (the claimed “wherein each of the vapor deposition regions on each of the mask units has a same size”). 
Alternatively, claims 7-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘236 and ‘862, further in view of Wang et al. (US 20160263607, from IDS, hereafter ‘607).


‘607 is an analogous art in the field of MASK PLATE (title) relates to the field of display technology ([0001]). ‘607 teaches that vaporization coating holes 104 are formed in the graphic region 101, and buffer holes 105 are formed in the blank region 102. The tensile stress applied to the mask plate may be redistributed through the buffer holes 105, in order to avoid, to the maximum extent, the deformation of the mask plate effecting on the location and shape of the vaporization coating holes 104 (Fig. 1, [0025]), vaporization coating holes 104 are formed in the graphic region 101, and buffer holes 105 are formed in the blank region 102. The tensile stress applied to the mask plate may be redistributed through the buffer holes 105, in order to avoid, to the maximum extent, the deformation of the mask plate effecting on the location and shape of the vaporization coating holes 104 ([0030]), for the purpose of solving the problem of mask plate deforming caused by tensile stress ([0004]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have arranged the buffer holes 105 in a group with a bigger distance to the graphic region, as taught by ‘607, as the plurality of mask strip 100, in the combination of ‘236 and ‘862, for the purpose of solving the prima facie case of obviousness. MPEP 2144.07.

Response to Arguments
Applicant's arguments filed 02/12/2022 have been fully considered but they are not persuasive.
Applicants argue that both ‘236 and ‘862 fails to disclose the newly added limitation, see page 6.
This argument is found not persuasive.
The newly added limitation, the final product made by the plant, not only it is not part of the mask, not even part of the deposition chamber, not even part of the whole product plant. 
‘862 further teaches exactly the same mask strip structure as Applicants’ mask unit 21. It can be used to produce exactly the same product as Applicants’.
The use of a mask strip for multiple display panels are cited in the conclusion below.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180230585 (Fig. 1, abstract) and 20030012981 (Fig. 5, [0110]) each is cited for producing multiple panels for each mask strip 


Applicants’ IDS US 20180202034 also teaches support bars in two direction of mask frame 301 (Fig. 3) and individual mask strip (Figs. 2 and 4). US 20140065355 is cited for dummy openings 230 spaced apart from pattern openings 220 (Fig. 3, i.e. buffer regions).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716